Citation Nr: 0431406	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  93-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.

2.  Entitlement to an increased rating for residuals of a 
brain concussion, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1966 to 
January 1968.

This appeal arises from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Juan, Puerto Rico, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
denied an increased rating for residuals of a brain 
concussion, rated 10 percent disabling.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. The veteran testified before an RO 
hearing officer in December 1992.  The Board has twice 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  Schizophrenia, chronic, undifferentiated type is of 
service origin.  

3.  The veteran does not have PTSD.  

4.  Residuals of a brain concussion are manifested throughout 
the appeal period by complaints of very frequent and severe 
headaches.  Multi-infarct dementia associated with brain 
trauma is not shown.  


CONCLUSIONS OF LAW 

1.  Schizophrenia, chronic, undifferentiated type, may be 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.104 (2004).

2.  The criteria for a schedular rating higher than 10 
percent for residuals of a brain concussion are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 9304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's obligation to assist and enhanced VA's duty to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating actions, a June 1992 statement of the 
case, and several supplemental statements of the case.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence, 
which has been received in this regard.  The appellant was 
also notified of the VCAA and what evidence VA would obtain 
in a letter dated August 2003.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board further finds that the VA has satisfied its duty to 
assist.  The veteran received VA examinations during the 
course of this appeal.  All available records have been 
obtained and associated with the claims folder.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the pertinent rating action in violation of the 
VCAA and was not specifically informed to furnish copies of 
any evidence pertinent to her claims in her possession as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection 

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was mentally sound at entry into active military service.  In 
an April 1967 altercation, he suffered a blow to the left 
temporal region, which resulted in concussion, headaches, and 
temporary confusion.  He was hospitalized for about 9 days.  
A separation examination report dated in December 1967 
reflects that he was sound at the time of discharge.

The veteran's DD-214 reflects that he received the Vietnam 
Service Medal (VSM), the Vietnam Campaign Medal (VCM), that 
he served overseas for over one year, and that his Military 
Operational Specialty Code (MOS) was 0311, Marine Corps 
Rifleman.  He was discharged from active service on January 
12, 1968.

In July 1968, the veteran applied for service connection for 
residuals of a head injury.  He reported headaches.  An 
October 1968 VA neurology examination revealed no mental 
disorder.  The diagnosis was residuals of brain contusion.  

The RO granted service connection for a brain contusion and 
assigned a 10 percent rating in May 1969.  

Dr. O reported having treated the veteran in June and July 
1969 for posttraumatic cerebral syndrome characterized by 
headaches.  

In December 1969 and again in May 1971, the veteran requested 
service connection for a nervous condition.  In May 1971, he 
reported that a nervous condition had been caused by his head 
injury.  

In a June 1971 report Dr. A, a psychiatrist, indicates that 
he first treated the veteran in October 1970.  The veteran 
described his illness as the inability to sleep and hearing 
voices, which kept talking to him.  He worked in a shoe 
factory and his supervisors were against him.  He was also 
having problems at home.  The veteran recalled various 
difficulties with others during military service and that 
during active service he had been psychiatrically evaluated 
on several occasions.  Dr. A indicated that obviously either 
the psychiatric condition did not exist then or the findings 
were missed. Following the evaluation the diagnosis was 
schizophrenic reaction, undifferentiated type, with paranoid 
tendencies. 

The veteran was hospitalized at VA facilities from September 
to December 1971 for psychiatric symptoms, which include 
hallucinations.  While hospitalized a VA psychiatric 
compensation examination was conducted in November 1971. The 
evaluation notes that he had a brain concussion during active 
service.  His first psychiatric treatment began with Dr. A. 
in October 1970.  After service he worked as a factory 
laborer until last year when he was no longer able to work 
due to a worsening of his nervous disorder. The diagnosis was 
schizophrenia, undifferentiated type, severe.   The examiner, 
after reviewing the records indicated that no relation was 
found between the service connected disability and his 
current psychiatric disorder.  

In April 1972, the veteran submitted various lay witness 
statements.  A March 1972 statement from the veteran's former 
employer, the Director of Personnel is to the effect that the 
veteran worked at the Foot Mits shoe corporation from 1964 to 
March Following his return from military service until he 
resigned he acted rather strangely on several occasions.  On 
occasion he had nervous attacks and had to be treated at the 
dispensary.  A March 1972 letter from a clergyman notes that 
the veteran seemed to be different after active service.  A 
March 1972 statement from his next-door neighbor is to the 
effect that when the veteran returned from service he was not 
the same.  He was sick and nervous.

In a July 1972 letter, Dr. A. reported that VA had referred 
the veteran for psychiatric care in October 1970.  Dr. A. 
opined that veteran's schizophrenia had been precipitated by 
experiences in active service in Vietnam and especially by a 
blow to the head during active service.  

Treatment and hospitalizations for schizophrenia continued at 
various times during the 1980s and 1990s.  A June 1991 report 
from a private psychiatrist is to the effect that that the 
veteran had first been psychiatrically hospitalized in 1971 
after displaying a violent attitude.  The veteran stated that 
his experience in the military was traumatizing.  He felt 
that he was the object of mockery by other servicemen and 
could not make friends.  His condition deteriorated 
significantly after he was the object of aggression by 
another soldier.  This man, while intoxicated, has attacked 
the veteran twice without provocation.  He was terrorized and 
humiliated by the incident.  The psychiatrist felt that the 
most significant feature seen since active service had been 
anxiety.  The diagnoses were posttraumatic stress disorder 
(PTSD); and, avoidant personality disorder, pre-morbid.  

In October 1991, two VA psychiatrists examined the veteran.  
Both psychiatrists reviewed the claims file and both 
concluded that the veteran was psychotic.  The Axis I 
diagnosis was schizophrenia, active, which represented a 
classical thought disorder with no evidence, either by 
history or by psychiatric examination, of any PTSD symptom.  

In September 1992, the veteran submitted a substantive appeal 
and an affidavit from his former supervisor attesting that 
while working the veteran was frequently absent due to his 
health and that he had to leave his job because of his 
nervous condition.  

In September 1992, the veteran also submitted an affidavit 
from Mrs. E. D., who attested that she was a nurse by 
profession, that she and the veteran worked at the Foot Mits 
factory in 1968, that on various occasions the veteran was 
treated by Foot Mits' doctor, a Dr. R., who prescribed 
medication for the veteran's nervous condition, and that on 
various occasions she also took care of the veteran for his 
nervous condition.  

In December 1992, the veteran testified during a hearing at 
the RO as to current symptoms of anxiety, inability to watch 
the news, and recollections of being abused, yelled at and 
attacked during active service.  He testified that he still 
feared being attacked.  

During the hearing, the appellant, the veteran's spouse 
testified, that they were married six months before he left 
for Vietnam.  When he returned, he was not the same.  After 
service, he tried to work but was often sent home early 
because of a nervous crisis.  She also testified about the 
veteran's current problems and symptoms.  

In February 1993, the veteran reported that Dr. Rosario was 
deceased and his records are no longer available.  

In December 1994, the Board remanded the case for a VA 
examination, for VA and Social Security Administration (SSA) 
records, for an additional search for SMRs, and for English 
translation of various documents.  

The RO received VA outpatient treatment reports in July 1995 
from San Juan VA Medical Center; however, they contain no 
relevant evidence not previously mentioned.  

SSA records received in August 1995 include a VA neurology 
consultation request dated August 13, 1969, and which notes 
that the veteran had a history of head trauma and loss of 
consciousness and complained of behavior problems and 
personality changes.  The provisional diagnosis was rule out 
subdural hematoma.  The records further reflect that the 
veteran failed to report for brain scanning scheduled in 
August 1969.

The SSA records also include a December 1971 SSA evaluation 
form on which the veteran reported that his mental illness 
first appeared in 1968 and prevented him from working from 
about March 1971.  

In or around September 1995, the RO received additional 
copies of SMRs from NPRC.  These do not contain any relevant 
evidence not already of record.  

The veteran was hospitalized during January and February 1997 
for delusional and suicidal ideation.  

A February 1997 VA brain injury compensation and pension 
examination report notes that the veteran received a head 
injury during active service and that he made no mention of 
it to his spouse or family after discharge.  The diagnosis 
was posttraumatic headaches.  

During a January 1998 VA psychiatric examination, the veteran 
reported having been unemployed since leaving active service.  
The veteran felt that he had been sick ever since leaving 
active service and felt that his condition was due to serving 
in Vietnam.  The diagnosis was chronic schizophrenia.  The 
psychiatrist noted that there was no evidence of any 
neuropsychiatric disorder prior to the head injury during 
active service.  

Following a January 1998 VA neurological examination, the 
examiner commented that the in-service brain contusion did 
not cause the veteran's psychiatric disorder nor was it 
responsible for his current mental disorder.  

In July 1999, the Board received a letter, dated in March 
1998, from the veteran's spouse.  She reported that when the 
veteran returned from active service it was immediately 
apparent that his health had been affected.  He acted 
strangely and had nightmares.  She reported that in 1968 she 
took him to the Valentin Tricoche Public Hospital, which did 
not keep patient records.  She said that every week he went 
to work and returned home a couple of hours later because of 
his health.  She felt that the veteran had nightmares of 
combat and of a personal assault by other soldiers.  

According to an April 1998 VA psychological assessment, the 
veteran reported that a service comrade had died nearby 
during an enemy attack.  He underwent a battery of diagnostic 
tests and a clinical interview.  The diagnosis was chronic 
schizophrenia but the psychologist felt that the veteran also 
exhibited some strong PTSD symptoms, as supported by 
recollections and by test results.  

The veteran underwent a VA PTSD examination in July 2004.  
The psychiatrist reviewed the claims file, noted that the 
veteran suffered a brain concussion during active service, 
noted that the first treatment for schizophrenia was in 
October 1970, and noted that the first hospitalization for 
schizophrenia was in 1971.  The diagnosis was schizophrenia, 
chronic, undifferentiated type.  The psychiatrist opined that 
the condition was not related to any incident that occurred 
during active service.  The psychiatrist further opined that 
the veteran did not have PTSD.   

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Chronic diseases, as defined at 38 C.F.R. § 3.307 and 3.309, 
are accorded special consideration for service connection.  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

There is no requirement that a diagnosis of chronic disease 
be made within the one-year presumptive period, but only that 
there be then shown by acceptable lay or medical evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Moreover, symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in light of subsequent developments, it may 
gain considerable significance.  38 C.F.R. § 3.307(c) (2004).

Diagnostic Code 9204 provides for the evaluation of 
schizophrenia, undifferentiated type.  Under this Diagnostic 
Code a 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. (effective prior to 
November 1996).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Several psychiatric examination reports reflect a diagnosis 
of schizophrenia. However, a June 1991 VA psychiatric 
evaluation report contains a diagnosis of PTSD.  The PTSD 
diagnosis was later called into question, by two VA 
psychiatrists, who in October 1991 determined that PTSD was 
not present and that the correct diagnosis was indeed 
schizophrenia.  The issue of PTSD arose again in April 1998, 
when a VA psychologist found that the veteran exhibited some 
strong PTSD symptoms.  However, that psychologist concluded 
that schizophrenia was the correct diagnosis.  Furthermore 
the June 2004 VA examiner indicated that PTSD was not present 
and the correct diagnosis was schizophrenia, chronic, 
undifferentiated type.  

Although the veteran feels that he has PTSD, when the 
determinative issue involves a question of medical diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran does not possess any specialized training, his 
opinion cannot be considered.  Considering all the medical 
evidence in this case, the Board finds the Axis I diagnosis 
of schizophrenia, chronic, undifferentiated type, to be the 
correct diagnosis.  Accordingly, without a current diagnosis 
of PTSD, service connection for PTSD is not warranted.

The next aspect of the claim to be determined is whether the 
veteran has a psychiatric disorder other than PTSD, which is 
related to service.  The SMRs do not reflect complaint of or 
treatment for any mental disorder.  The first post service 
diagnosis of a psychiatric disorder by a medical doctor was 
in June 1971 by Dr. A, who diagnosed schizophrenia, and 
indicated that he first treated the veteran in October 1970.  
This is approximately 21 months after service.    

However, in September 1992, Mrs. E. D, a nurse, stated that 
she and the veteran worked at the Foot Mits factory in 1968, 
and that on various occasions the veteran was treated by 
company doctor who prescribed medication for the veteran's 
nervous condition.  She also indicated that on various 
occasions she also took care of the veteran for his nervous 
condition.  Such a statement from a medical professional is 
credible and indicates that the veteran had a psychiatric 
disorder within one year following service.  The Board is 
aware that her statement was made based on events, which 
occurred 24 years earlier.  However, in March 1972 the 
Director of Personnel also attested to the erratic behavior 
of the veteran at work in 1968, which required treatment at 
the dispensary.  Other lay statements and testimony also 
confirm the veteran's erratic behavior following his 
discharge from active duty.  

After reviewing the record the Board finds that the veteran's 
psychiatric symptoms shown in 1968 were the initial overt 
manifestations of his schizophrenia, which was diagnosed in 
1970.  In view of the fact that his schizophrenia required 
him to resign from his place of employment in March of 1971, 
the Board further finds that the schizophrenia, manifested 
within one year following service, satisfied the criteria for 
a compensable rating under Diagnostic Code 9204.  
Accordingly, it is the judgment of the Board that service 
connection for schizophrenia, undifferentiated type, is 
warranted.

Increased Rating for Residuals of Brain Concussion

Factual Background

The SMRs reflect that in April 1967, the veteran was in an 
altercation with other soldiers and suffered a blow to the 
left temporal region, which resulted in concussion, 
headaches, and temporary confusion.  He was hospitalized for 
about 9 days.  

An October 1968 VA neurology examination resulted in a 
diagnosis of residuals of brain contusion.  The RO granted 
service connection for a brain contusion and assigned a 10 
percent rating under Diagnostic Code 9304 in May 1969.  The 
10 percent rating, which is based on complaints of headaches, 
has continued up to the present time.  

In June 1991, the veteran reported that his disability had 
worsened and requested reevaluation.   

In September 1992, the veteran submitted a substantive appeal 
and an affidavit from his former supervisor attesting that 
the veteran frequently missed work due to his health and that 
he had to leave his job because of a nervous condition.  

In December 1992, the veteran and his spouse testified as to 
his current symptoms of anxiety, inability to watch the news, 
and etc., but neither reported any symptom that has been 
attributed to residuals of a brain concussion.  

The RO received VA outpatient treatment reports in July 1995 
from San Juan VA Medical Center.  Among these is a July 1994 
report that notes that the veteran's cognitive functions were 
impaired.  

SSA records received in August 1995 do not contain evidence 
relevant to the rating for residuals of brain concussion.

The veteran was hospitalized at a VA facility during January 
and February 1997 for delusional and suicidal ideation.  
During hospitalization, he underwent a computerized 
tomography scan of the head that showed changes attributable 
to aging.  

A February 1997 VA examination report notes that the veteran 
reported headaches of the mixed pulsatile and oppressive 
sort, localized in the frontal area, without other symptoms.  
Episodes were daily and lasted all day.  Motrin(r) helped 
relieve symptoms.  The pain radiated to the nuchal area and 
down to the shoulders.  Motor and sensory examinations were 
grossly normal.  The diagnosis was posttraumatic headaches.  

During a January 1998 VA examination the veteran reported 
local headaches over the front and left temporal area with 
oppressive and pulsatile qualities.  He reported several 2-
hour episodes per day and a constant strange sensation in his 
head.  Motor and sensory examinations were normal.  The 
diagnosis was residuals of a brain contusion.

The veteran underwent a VA PTSD examination in July 2004.  No 
evidence concerning the severity of residuals of a brain 
concussion was included in the report. 

Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Residuals of brain concussion have been rated 10 percent 
under Diagnostic Code 9304 for the entire appeal period.  The 
10 percent rating has been in effect since January 1968. 

Under Diagnostic Code 8045, purely subjective complaints of 
brain disease due to trauma such as headaches, dizziness, 
insomnia, etc. will be rated 10 percent and no more under 
Diagnostic Code 9304. The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.   Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain disease.

The residuals of brain concussion have been manifested 
throughout the appeal period by complaints of daily 
headaches.  A diagnosis of multi-infarct dementia associated 
with brain trauma has not been given.  Further analysis 
appears to be unnecessary because the 10 percent rating is 
arrived at by simple application of the rating criteria, 
which specifically bars a rating higher than 10 percent in 
the absence of multi-infarct dementia associated with brain 
trauma.  

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

1.  Entitlement to service connection for schizophrenia is 
granted.

2.  Entitlement to service connection for PTSD is denied.

3.  A schedular rating higher than 10 percent evaluation for 
residuals of brain concussion is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



